Citation Nr: 1243063	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  07-20 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received with respect to a service connection claim for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

2.   Entitlement to service connection for acquired psychiatric disorder, to include PTSD and major depressive disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to February 1966, from February 1969 to February 1978, and from January 1991 to June 1991, with additional periods of service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  No hearing was requested.

The agency of original jurisdiction (AOJ) initially adjudicated the issue on appeal as entitlement to service connection for PTSD.  However, the medical evidence of record includes various diagnoses of acquired psychiatric disorders, including but not limited to PTSD and major depressive disorder or depression.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  As such, the issue on appeal has been recharacterized as stated on the first page of this decision to encompass all currently diagnosed acquired psychiatric disorders.  

Additionally, the Board notes that the AOJ previously denied service connection for both PTSD and depression, in respective decisions dated in October 2002 and June 2003.  The PTSD claim was again denied in March and June 2005.  Therefore, the question of whether the prior denials were final, and whether new and material evidence has been received to reopen the finally denied claims, must be addressed by the Board as a threshold issue upon de novo review.  See Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The paperless file includes additional VA treatment records dated through April 2012, which have been considered in connection with the claims.  

In October 2010, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, to the AOJ for further development.  As discussed below, the Board finds that the current evidence of record is sufficient to reopen the previously denied claims and also to grant service connection for PTSD and depression on the merits.  This is a full grant of the benefits sought on appeal.  Therefore, no further development is necessary, and the Board may properly consider the additional evidence in the paperless file in the first instance, with no prejudice to the Veteran. 


FINDINGS OF FACT

1.  Service connection for PTSD was last previously denied in a June 2005 rating decision; the Veteran was notified of the determination and his rights to appeal, and he did not appeal and new and material evidence was not received within one year of that determination.

2.  Service connection for depression was last previously denied in a June 2003 rating decision; the Veteran was notified of the determination and his rights to appeal, and he new and material evidence was not received within one year of that determination.

3.  Evidence received since the last final denials of PTSD and depression in June 2005 and June 2003, respectively, includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claims, the absence of which was the basis of the previous denials.

4.  The evidence reasonably shows that the Veteran has PTSD and depression that were incurred as a result of his active duty military service.



CONCLUSIONS OF LAW

1.  The June 2005 RO denial of service connection for PTSD became final, and new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)&(b), 20.302, 20.1103 (2004 & 2012). 

2.  The June 2003 RO denial of service connection for depression became final, and new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)&(b), 20.302, 20.1103 (2002 & 2012). 

3.  The criteria to establish service connection for PTSD and depression have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006) (concerning duties for claims to reopen).  In light of the Board's favorable decision in reopening the claims of service connection for PTSD and depression, and granting service connection on the merits for such acquired psychiatric disorders, the claims are substantiated.  Therefore, no further action is necessary to satisfy the VCAA at this time.  


Claims to reopen

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Wakeford, 8 Vet. App. at 239-40.  

However, new and material received prior to the expiration of the appeal period will be considered as having been filed with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  In other words, where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  Therefore, VA must evaluate submissions received and determine whether they contain new evidence relevant to a pending claim.  Id.; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  For claims to reopen that are received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been received, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade, 24 Vet. App. at 117.  VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120.

The Veteran initially sought service connection for a psychiatric condition in June 2001.  The RO denied the claim of PTSD in a November 2002 rating decision based on a finding of no current diagnosis.  A separate issue of service connection for depression was deferred at that time, which was denied in a June 2003 rating decision based on a finding that depression was not caused or incurred in service.  The Veteran was notified of his appellate rights at the time of each rating decision, and he did not indicate any dispute or intent to appeal.  Moreover, no additional evidence was received within one year of the denials.  As such, the November 2002 and June 2003 rating decisions became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2002 & 2012).

The Veteran again sought service connection for PTSD in December 2004.  In a March 2005 rating decision, the RO noted that this claim had been previously denied and that new evidence received did not show treatment for any psychiatric disability.  The claim was again denied, and the Veteran was notified of his appellate rights.  In April 2005, the Veteran (through his representative) requested a claims file review to establish service connection for PTSD.  The RO construed this as another claim for PTSD.  In a June 2005 rating decision, the RO again noted the prior denials of service connection for PTSD.  At that time, the RO found that new VA evidence showed a diagnosis of PTSD.  Nevertheless, the claim was again denied based on a finding that there was insufficient evidence to verify the reported stressors and, therefore, the condition could not be linked to active duty service.  The Veteran was again notified of his appellate rights.  However, he did not indicate any dispute or intent to appeal, and no additional evidence was received within one year.  As such, the June 2005 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2005 & 2012).

In August 2006, the Veteran submitted another claim for service connection for PTSD, which led to the current appeal and recharacterization of the issue as service connection for an acquired psychiatric disorder, to include PTSD or major depressive disorder.  

The evidence of record at the time of the prior final denial of service connection for depression in June 2003, and the last final denial of PTSD in June 2005, included service treatment and personnel records.  Such evidence included reports of depression or worry and behavioral problems, as shown in personnel records in the 1970s, as well as significant mental health treatment in 1991 which led to his final discharge from military service in May 1991.  There was also a VA examination pertaining to other claims from 1981 in which the Veteran complained of depression and loss of memory.  Inpatient and outpatient VA mental health treatment records dated from 2001 forward included diagnoses of PTSD, major depressive disorder, depression associated with PTSD, and reports of various stressors related to his service in Vietnam, as will be discussed below.  

Additional VA mental health treatment records were received after the last final denials of service connection for depression and PTSD in June 2003 and June 2005, respectively.  Such records show continued treatment for diagnosed chronic PTSD and major depressive disorder or depression, which has been related to the Veteran's reported stressors during service in Vietnam by VA social workers and a VA medical doctor (M.D.) in the mental health field.  As directed in the prior remand, the AOJ scheduled the Veteran for a VA psychiatric examination in October 2010 and January 2011, but he failed to report for those examinations.  

Considering the new evidence together with the prior evidence, and presuming it credible for the purposes of reopening, the evidence relates to an unestablished element of the previously denied claims.  Specifically, the evidence relates to whether the currently diagnosed major depressive disorder or depression is related to service.  Further, the evidence relates to whether there is a current diagnosis of PTSD and whether such condition is related to service.  In addition, the regulations pertaining to the evidence needed to establish an in-service stressor were amended effective July 13, 2010, to relax the evidentiary requirements in certain circumstances where a reported stressor is related to a fear of hostile military or terrorist activity.  See 38 C.F.R. 3.304(f) (2012); 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  As such, the evidence is new and material as to service connection for depression and PTSD, and the claims are reopened.  38 C.F.R. § 3.156(a).  

Service Connection on the Merits

As noted above, the Veteran failed to report for VA psychiatric examinations scheduled in connection with his claim in November 2010 and January 2011.  Generally, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with a reopened claim for a benefit which was previously disallowed, the claim shall be denied.  38 C.F.R. § 3.655.  However, the previously denied claims for PTSD and depression had not been reopened at the time he failed to report for the examinations, as they are being reopened by the Board herein.  Further, the Board is generally charged with considering all evidence of record in connection with a claim.  Moreover, there is an indication that the Veteran may have failed to report due, at least in part, to his claimed psychiatric disabilities.  As such, the Board will consider the available evidence to determine if service connection is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  
Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Further, to be entitled to service connection for PTSD, the record must generally include the following: (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

If the evidence of record shows that a veteran "engaged in combat with the enemy," or there is a diagnosis of PTSD during service, then the veteran's lay testimony alone is enough to establish the occurrence of the in-service stressor if such stressor is consistent with the circumstances of his or her service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f) (providing for relaxed evidentiary standards where a veteran engaged in combat); 74 Fed. Reg. 14, 491 (March 31, 2009) (amending 38 C.F.R. § 3.304(f) in cases where PTSD is diagnosed during service).  

A determination that a veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted to support a claim that a veteran engaged in combat may include the veteran's own statements and an "almost unlimited" variety of other types of evidence. Gaines v. West, 11 Vet. App. 353, 359 (1998).  Receiving enemy fire or firing on an enemy can constitute participation in combat.  Sizemore v. Principi, 18 Vet. App. 264 (2004).

For all claims received or pending on or after July 13, 2010, service connection is allowed where PTSD has been linked by a VA mental health professional to a reported stressor that is related to a fear of hostile military or terrorist activity, consistent with the types, places, and circumstances of the veteran's service.  In such a case, lay testimony is sufficient to establish the stressor, without the need for verification.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).

If none of the above conditions are met, then a veteran's lay statements alone are not sufficient to establish a claimed PTSD stressor, and other corroborating evidence is necessary if the stressor cannot be verified.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Cohen, 10 Vet. App. at 142.  The Board notes that these rules pertaining to stressor verification do not apply to other psychiatric disorders.

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim will be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that his current PTSD or other acquired psychiatric disorder is due to combat-related experiences in Vietnam, although he was not treated until many years later during service in Southwest Asia.  

Service records confirm that the Veteran served in Vietnam from July 1969 to September 1969 and from March 1970 to March 1971, and later in Southwest Asia from January 1991 to May 1991.  A review of service treatment records dated in 1991 and VA treatment records dated from 2001 forward indicates that the Veteran reported being in combat in Vietnam while serving in the infantry and then as a heavy equipment operator.  In the VA treatment records, the Veteran stated that he was under fire on several occasions, including while doing repairs on the highway, was exposed to mortar attacks, and was in vehicles that ran over dead Vietnamese bodies.  The Veteran also described a specific incident in September 1969 where his platoon sergeant was killed when the vehicle ran over a landmine, and the sergeant's brain matter and sunglasses fell on him from the roof when he had to retrieve the vehicle.  The Veteran did not complete a PTSD stressor questionnaire to provide additional information as to this incident to allow for possible verification.

The Board notes that the May 1991 service treatment records initially reference a diagnosis of PTSD.  In particular, the Veteran was noted to have been flown in from Saudi Arabia with a diagnosis of PTSD/adjustment disorder/depression, after treatment and hospitalizations in late April 1991.  The Veteran stated that he was told he had PTSD, but he only thought of Vietnam 3-4 times a year and had no nightmares or flashbacks and only mild startle response.  He was being treated because he attempted suicide by putting a gun his mouth when he became angry over his girlfriend going back to her husband after he was deployed.  The discharge diagnosis in May 1991 was adjustment reaction with anxious and depressed mood, and personality disorder, other than specified, impulsive.  

Given the above, the evidence does not establish a definitive diagnosis of PTSD during service.  Moreover, the Veteran contends that his current psychiatric disorder is due to experiences during service in Vietnam, and there was no PTSD diagnosis during that period of service.  

The Veteran's service personnel records confirm that he served as a heavy equipment operator while in Vietnam.  The Board notes that he is competent to report in-service stressors that are factual in nature and observable by his own senses.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Further, the Board finds that his reports are credible, as there is nothing to explicitly contradict his descriptions, and they are otherwise generally consistent with the circumstances of his service in Vietnam and duties as a heavy equipment operator.  

The Board notes that the Veteran did not receive any awards or decorations indicative of combat service, and there is no other evidence to corroborate his reports of instances that may be considered engaging in combat with the enemy.  As such, the relaxed evidentiary presumptions of 38 U.S.C.A. § 1154(b) do not apply.  However, the Board finds that the Veteran's reported stressors are related to hostile military or terrorist activity, including being fired upon and the reported incident of his platoon sergeant being killed by a landmine.  As such, the recently amended provisions of 38 C.F.R. § 3.304(f)(3) are for consideration.  The Board will also consider evidence of continuity of symptomatology for a psychiatric disorder.

With respect to mental health diagnosis or symptomatology, no subjective or objective abnormalities were noted in the Veteran's June 1965 service enlistment examination.  In a February 1966 examination for release to the Reserves, the Veteran reported depression or excessive worry and bed wetting.  No psychiatric abnormality was diagnosed.  He returned to active duty in February 1969, with two tours in Vietnam between July 1969 and March 1971.  No psychiatric symptoms were noted within the several years after such service.  However, the Veteran later began manifesting behavioral and attitude problems, and he was demoted three times through Article 15 proceedings in December 1976, April 1977, and October 1977.  In an October 1977 Chapter 13 examination, the Veteran reported excessive worry, stating that this began during service.  He denied any treatment.  A mental status evaluation at that time was normal, with no significant mental illness noted.  The Veteran was discharged from service under honorable conditions in February 1978 for unsuitability-apathy, defective attitude or inability to expend effort constructively.

In a November 1981 VA examination related to other claims, the Veteran complained of depression and loss of memory.  It does not appear that a psychiatric evaluation was conducted, and no diagnosis was provided at that time.

The Veteran reentered active duty in January 1991 and was deployed to Southwest Asia.  As noted above, he attempted to commit suicide in April 1991 and received inpatient mental health treatment through May 1991, when he was discharged from service.  The Veteran reported that the suicide attempt was in response to relationship problems.  He also stated that he was frequently irritable and angry, with rapid mood shifts, and that he smoked four packs of cigarettes a day.  He also had mild startle response, although he denied any nightmares or flashbacks.  The initial diagnosis was PTSD/adjustment disorder/depression, and the discharge diagnosis was adjustment reaction with anxious and depressed mood, and personality disorder, other than specified, impulsive.  There is no other indication of mental health treatment in the available service treatment records. 

The evidence also includes VA inpatient and outpatient mental health treatment records dated from June 2001 onward.  In a June 2001 initial evaluation with a psychiatry resident M.D., the Veteran complained of depressed mood that was most severe in 1991 after a relationship ended and he abruptly became suicidal.  He had been depressed for months after that incident, but he denied any significant follow-up with psychiatry.  The Veteran reported current symptoms including depression, sleep difficulties, feelings of guilt and hopelessness, sporadic suicidal ideation, and frequent flashbacks to Vietnam.  He was diagnosed with moderate major depressive disorder (MDD) at that time.

The Veteran continued to complain of depression, flashbacks, nightmares, thoughts of Vietnam, and increased vigilance in August and November 2001, when a social worker diagnosed MDD and PTSD, or depression associated with PTSD.

In February 2005, a general staff physician diagnosed PTSD based, in part, on the Veteran's report of serving in infantry in Vietnam in 1969 and having frequent nightmares or flashbacks of seeing what was left of his platoon sergeant, brains on himself, and hearing gunfire.  In April 2005, a mental health clinical nurse or R.N. diagnosed PTSD and MDD based on reported stressors of experiencing combat under fire in Vietnam, being fired upon, and seeing death and body parts.  

In a July 2006 inpatient mental health record, an M.D. diagnosed chronic PTSD and major depressive disorder based on the Veteran's report of ongoing PTSD symptoms since combat experiences in Vietnam.  The Veteran denied any treatment until 1991, when he was hospitalized in service and medicated after attempting suicide by putting a gun in his mouth.  He reported additional suicide attempts after that time by putting a gun his mouth.  

In an August 2006 mental record authored by a social worker, the Veteran summarized his service history and time between service.  He reported stressors during Vietnam, including losing his platoon sergeant and having brain matter fall on him in September 1969, almost tripping a booby trap, being shot at while doing repairs on the highway, and running over dead Vietnamese bodies.  The Veteran stated that he served from 1971 to 1978 and was discharged under honorable conditions for refusing an order.  He then worked as a federal police officer with the Department of Defense from 1984 to 1987, when he requested a leave of absence for family matters but was asked to resign instead due to carrying too many weapons.  The Veteran stated that he had three samurai swords and pocket knives currently, and he carried weapons because he did not feel safe while working.  The Veteran then reenlisted in 1990 and was sent to Saudi Arabia in 1991, when he was treated for attempted suicide and was discharged.  The Board notes that this summary is generally consistent with the other evidence of record.

In a February 2007 mental health care record, a social worker diagnosed recurrent moderate major depressive disorder and prolonged PTSD based on the same stressors as summarized in August 2006.

VA treatment records dated through April 2012 reflect continued assessments of depression and PTSD.  For example, a March 2012 primary care follow-up record notes that the Veteran was on Celexa for depression and was receiving no psychiatric treatment.  

The Board notes that there are some discrepancies concerning the timing of the Veteran's symptoms and diagnoses.  However, when resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence as a whole shows current diagnoses of chronic PTSD and depression, with continuity of symptomatology, and a medical link of such conditions to the Veteran's active duty service.  

Concerning continuity, the Board notes that the contemporaneous service treatment records show no evidence of mental health symptoms immediately after the Veteran's Vietnam service (which was from 1969 to 1971).  However, there is fairly consistent evidence of symptomatology including depression, worry, and behavioral or attitude problems since at least 1977, during the Veteran's first period of service.  While the Veteran was not treated until attempting suicide during service in 1991, he reported frequent irritability and other symptoms at that time, indicating that there were some psychiatric symptoms prior to the suicide attempt.  This is consistent with the report of depression in 1981, as well as his report of being asked to resign from his post as a federal police officer in 1987 due to carrying too many weapons.  It appears that the Veteran had increased symptoms including flashbacks and nightmares once he began VA treatment in 1991.  

The Veteran is competent to report the symptoms of his psychiatric disability and continuity of symptomatology.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Further, there is nothing to explicitly contradict his reports, and they are generally consistent with the evidence of record.  Therefore, the Veteran's reports of psychiatric problems since service are deemed credible.

Additionally, several VA mental health providers, including a resident psychiatrist (M.D.) and another mental health M.D. have diagnosed PTSD and major depressive disorder or depression based on the Veteran's reported experiences during service in Vietnam, even with consideration of the lack of treatment until 1991.  As noted above, these reported incidents are related to a fear of hostile military or terrorist activity, including being fired upon by enemies and having his platoon sergeant killed by a landmine.  The Board also finds the Veteran's reports of these stressors to be both competent and credible, as discussed above.  

In sum, there is medical evidence establishing a diagnosis of PTSD and related depression, credible evidence that the claimed in-service stressors relating to a fear of hostile military or terrorist activity occurred, and a medical link between the current disability and the reported stressors.  Further, there is evidence of continuity of symptomatology since service.  Accordingly, and by resolving all reasonable doubt in favor of the Veteran, the Board concludes that service connection for PTSD and depression is warranted.  See 38 C.F.R. §§ 3.102, 3.303, 3.304(f).



ORDER

As new and material evidence has been received, the claims for service connection for PTSD and depression are reopened, and the appeal is granted.

Service connection for PTSD and depression is granted, subject to governing criteria applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


